Title: Thomas Jefferson to David Howell, 15 December 1810
From: Jefferson, Thomas
To: Howell, David


          
            Dear Sir
            Monticello Dec. 15. 10.
          
           Our last post brought me your friendly letter of Nov. 27. I learn with pleasure that republican principles are predominant in your state, because I conscientiously believe that governments founded in them are most friendly to the happiness of the people at large; and especially of a people so capable of self government as ours.  I have been ever opposed to the party, so falsely called federalists, because I believe them desirous of introducing, into our government, authorities hereditary or otherwise independant of the national will. these always consume the public contributions and oppress the people with labour & poverty.  no one was more sensible than myself, while Govr Fenner was in the Senate, of the soundness of his political principles, & rectitude of his conduct. among those of my fellow laborers, of whom I had a distinguished opinion, he was one: and I have no doubt those among whom he lives and who have already given him so many proofs of their unequivocal confidence in him, will continue so to do. it would be impertinent in me a stranger to them, to tell them what they all see daily. my object too at present is peace and tranquility, neither doing nor saying any thing to be quoted, or to make me the subject of newspaper disquisitions.  I read one or two newspapers a week, but with reluctance give even that time from Tacitus & Horace, & so much other more agreeable reading.  indeed I give more time to exercise of the body than of the mind, believing it wholesome to both. I enjoy, in recollection, my antient friendships, & suffer no new circumstances to mix alloy with them. I do not take the trouble of forming opinions on what is passing among them; because I have such entire confidence in their integrity & wisdom, as to be satisfied all is going right, & that every one is doing his best in the station confided to him. under these impressions accept sincere assurances of my continued esteem & respect for yourself personally, & my best wishes for your health & happiness. 
          
            Th: Jefferson
          
        